Case: 12-15297   Date Filed: 08/12/2013   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 12-15297
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:10-cr-00048-SDM-TGW-1



UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee,

                                    versus

WILLIE C. TONEY,
a.k.a. Anthony Toney,
a.k.a. Tony,

                                                       Defendant - Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (August 12, 2013)

Before HULL, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
               Case: 12-15297     Date Filed: 08/12/2013    Page: 2 of 3


      Willie Toney appeals his 262-month sentence for possessing a firearm as a

convicted felon, in violation of 18 U.S.C. §§ 922(g) and 924(e), arguing it is

substantively unreasonable in light of the record and the sentencing factors set

forth in 18 U.S.C. § 3553(a). After careful review, we affirm.

      We review the substantive reasonableness of a sentence for an abuse of

discretion. United States v. Irey, 612 F.3d 1160, 1188-89 (11th Cir. 2010) (en

banc). “The party challenging the sentence bears the burden to show it is

unreasonable in light of the record and the § 3553(a) factors.” United States v.

Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Toney has not met his burden of demonstrating that his sentence was

unreasonable. His sentence was within his guidelines range and we ordinarily

expect a guidelines sentence to be reasonable. See United States v. Talley, 431

F.3d 784, 788 (11th Cir. 2005). The court considered the statutory factors and

discussed several of them in detail, including: the nature and circumstances of

Toney’s offense (threatening his girlfriend, punching her pregnant daughter in the

face, pointing a knife at his girlfriend’s niece, and firing two gunshots in front of

his girlfriend’s residence); Toney’s history and characteristics, including his prior

convictions for several violent offenses; and the need for a lengthy sentence to

promote respect for the law, deter Toney’s criminal conduct, and protect the

public. See 18 U.S.C. § 3553(a). Although Toney contends that his advanced age


                                           2
              Case: 12-15297     Date Filed: 08/12/2013   Page: 3 of 3


and history of mental health issues warranted a below-guidelines sentence, the

district court considered these arguments and concluded the countervailing

considerations required a longer term of imprisonment. We cannot say this

determination was an abuse of discretion. See United States v. Amedeo, 487 F.3d

823, 832 (11th Cir. 2007) (“The weight to be accorded any given § 3553(a) factor

is a matter committed to the sound discretion of the district court, and we will not

substitute our judgment in weighing the relevant factors.” (alterations and internal

quotation marks omitted)).

      AFFIRMED.




                                          3